Citation Nr: 1423815	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-22 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the residuals of a left foot 4th toe injury. 

2.  Entitlement to a disability rating in excess of 20 percent for TMJ. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran had active service from May 1982 to December 1992. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  This decision denied the Veteran's claims of service connection for periodontal disease and an increased disability rating for the residuals of a left foot 4th toe injury.  However, the Veteran's disability rating for the TMJ was increased to 20 percent, effective as of March 27, 2007.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status. AB v. Brown, 6 Vet. App. 35, 39   (1993). 

This matter was remanded in January 2011 for additional development.  Such has been completed and this matter is returned to the Board for further consideration.


FINDINGS OF FACT

1.  The Veteran's residuals of a fracture of the left 4th metatarsal is shown to result in symptoms that include pain on prolonged standing or walking, with flareups weekly or more, but with the foot disability deemed to be moderate on most recent VA examination of February 2012, and an ability to walk 1-3 miles and stand 3-8 hours with short rest periods; evidence of symptoms more closely resembling moderately severe disability is not shown..  

2.  The Veteran's TMJ dysfunction was characterized by some episodes of locking with the ability to self-close,  findings of popping and clicking and an incisal range of motion of 21 to 22 mm; an inter-incisal range of motion from 11 to 20 mm has not been shown.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the residuals of a left foot 4th toe injury have not been met. 38 U.S.C.A. § 1155 , (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, Diagnostic Codes 5299-5105 and 5284 (2013).

2.  The criteria for a rating in excess of 20 percent for TMJ have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.150, Diagnostic Code 9905 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013).  In Dingess/Hartman v Nicholson, 19 Vet. App. 473   (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Specifically, an April 2007 letter, sent prior to the initial October 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the April 2007 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the appellant's service treatment records, as well as post-service reports of VA and private treatment and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appellant was afforded VA examinations over the course of this appeal, the most recent occurred in February 2011 with addendum in February 2012 to clarify the severity of the foot symptoms.  In all cases, the results from the examinations are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examinations and subsequent reports involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Veteran has not alleged worsening of symptoms, nor is there medical evidence suggesting worsening symptoms since the most recent examinations.  The Board therefore finds that the medical information in toto is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007). 

Additionally, the Board notes that the appellant also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  Such evidence has been considered in deciding the instant appeal.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155  (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  38 C.F.R. § 4.1  requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.2  requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned. 

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board has concluded that the right foot disorder has not significantly changed and that a uniform evaluation is warranted. 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2013).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2013).  See also Deluca v. Brown, 8 Vet. App. 202. 

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 4.3 (2013).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54. 

A. Increased Rating for Left Foot in excess of 10 percent disabling

The Veteran contends that his left foot disability is more severe than currently evaluated.  He has alleged in his May 2009 substantive appeal that he gets increased pain when walking short distances or standing.  He indicated that he has to shift his weight to his right foot or stand with his left heel elevated to ease his symptoms.  

A February 2007 podiatry consult for painful 4th flexor injury revealed him to report it was painful when ambulating, with findings of his foot to be vascularly and neurologically intact, with deep tendon reflexes also intact.  He also had unremarkable findings of the skin and nails, and had normal muscle size, tone and power.  He was noted to have a hyperextended 4th digit of the left foot and was diagnosed with hyperextension of this digit, along with degenerative joint disease (DJD).  

The report of a May 2007 VA examination of his feet for residuals of a left foot 4th toe injury revealed complaints of increased intensity of pain.  He had pain with prolonged standing and walking, with the pain described as throbbing, pulsating and sharp nerve-like pain.  When standing for a long time he had to curl his toes back to relieve pressure.  There was also pain when separating his toes to wash his feet.  He had pain while standing, walking and at rest, located at the shaft of the left 4th toe.  He also had swelling and stiffness doing such activities.  There was also fatigability, weakness and lack of endurance with standing and walking.  He indicated he had poor response to treatment which included elevation, applying cold and medication, with partial relief.  He also used orthotics.  He reported flareups, weekly or more often, usually lasting 1-2 days.  These were precipitated by prolonged standing, walking, movement or any trauma like bumping his toe.  The effects of the flare-ups on his job as a middle school coach or at home were that he must limit his activities and elevate with ice.  He was able to stand 15-30 minutes and could walk 1/4 mile but less than 1 mile.  He used orthotic inserts for left toe pain, with fair efficacy.  

Physical examination revealed the Veteran to experience foot cramps during the exam.  He also had tenderness and evidence of weakness, as he was unable to flex his toe which was flexed in extension.  He also had evidence of abnormal weight bearing with unusual shoe wear pattern.  Examination for hallux valgus or rigidus showed angulation and dorsiflexion at the first metatarsal-(MT) phalangeal joint and stiffness of the joint.  There was no flexion of the joints in the left 4th toe, which was fixed in full extension.  X-ray was negative.  Other significant findings were of diminished sensation to light touch.  He was noted to have lost 2 weeks from his work as a full time phys ed teacher due to foot pain and doctor visits for his foot.  The diagnosis was left 4th toe strain.  There were significant occupational effects with the impacts from decreased mobility, decreased strength and lower extremity pain.  He was unable to stand or walk for prolonged periods and must rely on other coaches to employ coverage or assistance of his particular class if there's a flare-up.  Impacts of activities of daily living were severe on chores, shopping, exercise, sports and recreation.  It was mild on travel, and moderate on driving.  There was no impact on other activities of daily living, such as feeding, bathing and other activities of self-care.  Other impacts were that the daily constant pain limited his activities while working with students and also impacted social activities with his spouse and own children.  He was unable to have good recreational time with his children due to constant daily pain, and he was unable to walk on uneven surfaces due to pain.  

The records reflect that the Veteran was using orthotic shoe inserts in prosthetic requests from February 2007, May 2008 and May 2009, and continued to use orthotics thereafter, with an air brace for his ankle issued in December 2009.  

A January 2007 X-ray of the left foot was negative and a May 2009 X-ray likewise was unremarkable.  However in May 2009 he complained of worsening left 4th toe pain due to flexor tendon injuries, known to podiatry and he requested a re-evaluation as well as new shoe inserts.  The significant findings from a May 2009 nursing note were of the left 4th toe being unable to flex and pain on the 4th MT area.  The impression was left foot pain and neuropathy.  In June 2009 and July 2009 he was treated for painful feet with sharp shooting pain between the 3rd and 4th digits and was neurologically intact, including deep tendon reflexes, with the exception of a positive Molders sign between the 3rd interspace of the left foot, consistent with Morton's neuroma.  He had normal size tone and power muscularly, but had dorsally contracted digits consistent with hammer digits.  The assessment in June 2009 and July 2009 was Morton's neuroma.  He underwent steroid injections for this condition.  He continued with follow-up treatment for left foot pain through the end of 2009, with a November 2009 nursing triage note disclosing pain at a 7/10 level located between the left 4th and 5th toes for several weeks, assessed as questionable tendonitis.  

A December 2009 podiatry consult for painful left 3rd interspace indicated that he had been well for a while but that he had more pain over the past several weeks, including when ambulating and wearing shoe gear.  Examination again was remarkable for Molder's sign, but otherwise he had intact deep tendon reflexes and sensation, with muscle findings unchanged from prior examinations.  He had pain along the peroneal tendon of the left foot and lower leg, probably from a neuroma.  He was assessed with neuritis and tendonitis and was issued an air brace for ankle support.  Other records from December 2009 reflected a pain level of 4/10 in the foot, said to affect sleep, daily activities, and walking.  Triggers included standing and walking and relieved by medications.    

A January 2010 VA examination which linked a left hip disability to the left foot disorder noted pertinent findings of abnormal weight bearing with callus formation and increased shoe wear on the outside edge of the heel and inside edge of the forefoot.  He also walked with an antalgic gait, with poor propulsion.  The rest of the findings pertained to the hip.  Records from 2010 reveal that he continued to report foot pain at a 4/10 level in the left foot, with essentially the same effects as reported in December 2009. 

The report of a February 2011 VA examination of the feet revealed complaints of increased pain since the last examination with pain between the 3rd and 4th toes started about 6 months ago, with negative X-rays.  He had a slight improvement in foot pain with it occurring 3-5 times a week.  The baseline pain was at 3-4/10 with increasing to 8/10 several times a week.  This was progressively worse since onset.  He reported currently treating with rest, elevation, cold, and medication that partially relieved his symptoms and described having good response to current treatment.  Flare-ups took place weekly or more, and usually lasted 1-2 days.  The precipitating factors were unknown.  He relieved them with rest and elevation.  The effects from flare-ups included limited motion or other functional impairment.  He was able to stand 3-8 hours with short rest periods.  He could walk 1-3 miles.  Examination revealed no effects of swelling, instability, weakness or abnormal weight bearing.  There was evidence of painful motion, tenderness, with pain on dorsiflexion of the 3rd through 5th toes.  He also had pain to moderate pressure between the 3rd and 4th toes and MTs.  There were no signs of malunion/nonunion of the tarsal or MT bones, and no muscle atrophy of the foot.  His gait was noted to be normal.  The diagnosis was residuals of left 4th toe injury.  There were significant effects, with occupational activities impacted by decreased mobility, lack of stamina and pain.  This resulted in being assigned different duties at work, increased absenteeism.  He was noted to have lost 2 weeks from work as a phys ed teacher in the past year due to this condition.  There were also effects on activities of daily living, described as mild on shopping and exercise, but none on any other activities of daily living.

The report of a February 2012 VA examination to further clarify the severity of the left foot disability reviewed the claims file including the February 2011 VA examination.  After doing so, the examiner deemed the disability to be moderate.  The Veteran stated he was able to stand for 3 to 8 hours with short rest periods.  He was able to walk 1-3 miles without any assistive device.  The left foot examination revealed edema, instability and abnormal weight bearing.  He missed 2 weeks from his work due to his left foot.  Based on his functionality statements and mild to moderate limitations his foot disability was deemed moderate.  The impact on the occupational activities and activities of daily living were the same as reported in the February 2011 examination. 

The Veteran has not reported any worsening of symptoms since this examination was conducted.  

No Diagnostic Code directly addresses residuals of a fracture of the left 4th metatarsal.  The Veteran's left foot disability has been rated under the criteria found in 38 C.F.R. § 4.71a , Diagnostic Code 5284.  Under that Diagnostic Code 5284 relating to foot injury, a 10 percent rating is assigned for a "moderate" level of disability, a 20 percent rating for a "moderately severe" level of disability, and a 30 percent rating for a "severe" level of disability.  A note following the code indicates that actual loss of use of the foot should be rated at 40 percent.  The Board shall consider other applicable Diagnostic Codes.

Diagnostic Code 5283 applies to malunion or nonunion of the tarsal or metatarsal bones. Under that diagnostic code, a 10 rating is assignable for moderate disability, a 20 percent rating is assignable for moderately severe disability, and a 30 percent rating is assignable for severe disability.  A maximum 40 percent rating is assignable for actual loss of use of the foot.  As there is evidence of ankylosis of the left 4th toe, with it repeatedly shown to be fixed in extension, it is appropriate to consider whether a higher evaluation is warranted under this Diagnostic Code.  

Additionally the Veteran has been diagnosed with Morton's neuroma (metatarsalgia), and it appears from the various examinations as likely as not that the metatarsalgia and its disabling manifestations are indistinguishable from the service-connected fracture residuals.  However the Veteran is already in receipt of the maximum allowable rating of 10 percent for metatarsalgia whether occurring unilateral or bilateral.  Diagnostic Code 5279.  A separate evaluation is not shown to be warranted under this diagnostic code as this would violate the code against pyramiding.  38 C.F.R. § 4.14.  

The words "moderate", "moderately severe" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is defined as "tending toward the mean or average amount or dimension." See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003) 798. "Severe" is generally defined as "of a great degree: serious." See Id.  at 1140.

After considering the medical evidence and the appellant's lay statements, which the Board finds competent, credible, and probative, the Board recognizes that the appellant's right foot condition produces pain and occasional restrictions in his standing or walking ability.  Such symptoms and manifestations correspond to the 10 percent disability rating already in effect under Diagnostic Code 5284.  38 C.F.R. Part 4 (2013).  However, his ability to stand and walk is shown to range from walking from 1/4 to less than 1 mile and standing 15-30 minutes as reported in the May 2007 VA examination, to walking 1-3 miles and standing 3-8 hours with rest periods as reported in the February 2011 VA examination and February 2012 addendum.  

In order to warrant a disability rating in excess of 10 percent, the evidence must show a moderately severe or severe foot disability.  38 C.F.R. Part 4, Diagnostic Code 5284 (2013).  Although the VA medical examination reports and VA and private treatment records have indicated that the residuals have produced pain, decreased mobility, fatigue, decreased strength and lack of endurance following repetitive use, the findings indicate that such symptoms only produce moderate foot disability, as confirmed by the VA examiner in February 2012.  The objective findings of the foot are noted to be negative for malunion or nonunion and no atrophy on the February 2011 examination, although the earlier records and the May 2007 VA examination do show the left toe joint unable to flex, with fixed full extension.  He also walked with a normal gait in the February 2011 examination, although earlier records and examination reports did show evidence of abnormal weight bearing, and he has consistently used orthotics throughout the pendency of this appeal.  Again such findings do are not reflective of a moderately severe foot disability, particularly in light of the findings of only moderate disability and the standing and walking durations reported the in February 2011 examination.  The evidence also fails to establish the Veteran's left 4th toe fracture residuals to more closely resemble a severe malunion or nonunion.  

Thus, after reviewing the medical evidence of record along with the statements provided by the appellant, it is the conclusion of the Board that the evidence is against a finding of moderately severe impairment, as would warrant a higher rating under Diagnostic Code 5284. 38 C.F.R. Part 4 (2013).  

In summary, the Board finds that the preponderance of the evidence is against a disability evaluation in excess of 10 percent for the service-connected residuals of fracture to the left 4th toe. 

B. Increased Rating for TMJ in excess of 20 percent disabling.

The Veteran alleges his TMJ is more severe than currently evaluated.  While he has also asserted the disorder has caused other dental problems including periodontal disease and loss of teeth, the Board is noted to have denied service connection for these dental disorders in its January 2011 decision.  The Veteran has also alleged that the TMJ results in sharp, severe pains in his jaw, grinding and locking and increased temporomandibular ache and soreness.  He has also reported clicking when opening his mouth and being unable to open his mouth fully. 

The report of a May 2007 VA examination for TMJ noted symptoms of pain associated with both TMJ joints, popping of both joints, and locking open but being able to self- close his mouth.  The course since onset was progressively worse.  He used 800 milligrams Motrin to control his pain.  He endorsed difficulty chewing some foods and pain in the left TMJ at least weekly.  He also had difficulty opening his mouth.  There was no swelling, no difficulty with speech and no drainage.  The symptoms of TMJ had increased over the past few years.  These included earaches at least once a week with pain levels at 7/10.  The TMJ locked open about once a week and he was unable to open his mouth wide, otherwise his jaw locked.  It also locked when he yawned.  There were also temporal headaches several times a week.  Examination revealed no bone loss, and no malunion or nonunion of the maxilla or mandible.  There was loss of interincisal motion which measured from 0 to 22 millimeters.  His range of right and left lateral excursion was 0-1 millimeters.  There was no loss of bone of the hard palate, osteoradionecrosis or osteomyelitis.  There was no tooth loss or loss of substance of the body of the maxilla or mandible other than due to periodontal disease.  No speech difficulty was noted.  Other significant findings included distinct popping of the left and right TMJ when he opened and closed his mouth.  There was also a deviation of the jaw to the left and then right when opening.  X-ray revealed normal condyles.  The diagnosis was TMJ syndrome.  There were no significant effects on his usual occupation.  There were moderate effects on feeding, but no other effects on activities of daily living.  His food choices were affected by this condition and his jaw tired when chewing.  

VA dental treatment records throughout the pendency of this appeal reveal routine dental treatment and treatment for periodontal disease.  These include a May 2009 nursing note that revealed his pain level to be a 6/10 involving the jaw and there was increased TMJ problems while eating.  He also reported increased sounds in the TMJS and increased laxity in both joints.  Examination revealed clicks and pops on the left side and abnormal opening motion of the jaw.  The impression was TMJ disorders. The TMJ disorder was noted among the problem list in a June 2009 dental image consult.  The periodontal treatment records from 2009 through 2010 repeatedly showed his reports of oral pain to be a 0/10, except for a note in a June 2009 general dental examination revealed a report of oral pain at 1/10 level.  

The report of a February 2011 VA dental/oral examination for TMJ syndrome revealed complaints of popping and clicking of both TMJ's and locking open with the ability to self-close.  The condition was progressively worse since onset in 1991.  Current treatment involved medication, the type and dosage was unchanged from what he reported using in the May 2007 examination.  He reported pain in the left TMJ that was moderate and occurred daily.  He had difficulty opening his mouth.  There was no difficulty with speech and no drainage.  The locking episodes occurred when opening his mouth wide, with sharp pain on locking about once a week.  His daily pain was around 5/10.  Flare-ups were once a week with a 7/10 pain level.  He had tiring of the jaw, lack of endurance eating hard or chewy foods.  There was no bone loss, malunion or non-union of the maxilla or mandible.  There was loss of motion at the TM articulation.  The interincisal range of motion was 0-21 millimeters.  The range of left and right lateral excursion was from 0-3 millimeters.  As in May 2007 it was noted that he had no loss of bone, tooth loss or other substance of the body of the mandible or maxilla due to anything other than his nonservice-connected periodontal disease.  Other significant findings were of increased discomfort on lateral excursive motions.  He had a distinct pop or click on left lateral excursion.  The left TMJ was tender to palpation.  Both TMJs had distinct popping on opening and closing the jaw.  X-rays revealed normal condyles.  Multiple missing teeth with restorations were noted on dental examination and he was noted to have moderate to severe periodontal disease with sever bone loss to teeth 3-5.  The diagnosis was TMJ syndrome with locking open.  There were no significant effects on occupation.  There was moderate effects on feeding but not on any other activities of living.  The Veteran's food choices were affected as harder, chewier foods caused tiring and lack of endurance of the TMJ.  In addition to the pain which was normally 5/10 except during weekly flare-ups to 7/10, he reported temporal headaches 1-2 times a week.  

The Veteran has not reported any worsening of symptoms since this examination was conducted.  

The service-connected TMJ is currently assigned a 20 percent evaluation under Diagnostic Code 9905, limited motion of the temporomandibular articulation. 38 C.F.R. § 4.150.  Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm. 38 C.F.R. § 4.150 , Diagnostic Code 9905 (2013). 

Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 38 C.F.R. § 4.150 , Diagnostic Code 9905, Note. 

The evidence shows that the Veteran's inter-incisal range does not meet the criteria for a rating in excess of 20 percent under Diagnostic Code 9905. Massey v. Brown, 7 Vet.App. 204 (1994)(holding that in the application of schedular ratings, VA must only consider the factors as enumerated in rating criteria).  There is no objective evidence of inter-incisal range of motion less than 20 mm, even with consideration of functional loss due to pain or other symptoms, noted objectively to include clicking or popping sounds of the jaw. See DeLuca, supra.  The September 2010 VA examination report indicates that there was no additional loss of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use. The February 2011 VA examination did note some moderate effects on food choices due to tiring and lack of endurance on chewing harder or chewier foods.  However none of the records suggested that his inter-incisal range is limited to 11 to 20 mm.  

Under these circumstances, the Board must conclude that the criteria for a rating in excess of 20 percent under Diagnostic Code 9905 have not been met at any time during the appellate period.  

The Veteran has competently and credibly provided lay statements as to his TMJ pain.  The Court has held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id.  , quoting 38 C.F.R. § 4.40 . 

Although the Veteran's complaints of jaw pain and fatigue are clearly documented, the medical evidence of record fails to demonstrate that such has contributed to any additional limitation of inter-incisal motion such as would warrant a higher rating under the rating schedule. Massey, supra. 

The Board has also considered whether he is entitled to separate ratings for left TMJ and the right TMJ symptoms under Diagnostic Code 9905.  Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative of or overlapping; the appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262. 

The Board finds that Diagnostic Code 9905 only provides one rating for TMJ dysfunction. See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2013).  The rating criteria in Diagnostic Code 9905 does not provide a rating for bilateral TMJ dysfunction. 

The Board has also considered other diagnostic codes under 38 C.F.R. § 4.150 . There is, however, no objective medical evidence of loss of, nonunion, or malunion with moderate displacement of the mandible so as to warrant a higher evaluation under Diagnostic Codes 9901, 9902, 9903 or 9904.  In addition, as the medical evidence has not demonstrated impairment of the maxilla, ramus, coronoid process, or hard palate, or that the Veteran suffers from chronic osteomyelitis or osteoradionecrosis, the Board concludes that the remaining diagnostic codes under 38 C.F.R. § 4.150  also do not apply in this case. 

In summary, the Board finds that the preponderance of the evidence is against a disability evaluation in excess of 20 percent for the service-connected TMJ. 

Extraschedular 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1) . The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As described above, the manifestations of the left foot disability and TMJ are contemplated by the schedular criteria.  No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  The foot and TMJ symptoms, including pain and functional limitation, are described adequately by Diagnostic Codes 5284 and 9905 respectively.  There is no indication that the average industrial impairment from these disabilities would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

A rating in excess of 10 percent for the residuals of a left foot 4th toe injury is denied. 

A rating in excess of 20 percent for TMJ is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


